Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-12 and 14-20 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 04/15/2022.
Claims 1-12 are currently amended.
Claim 13 is cancelled and not considered at this time.
Claims 14-20 are newly added.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 14-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “the training data including population […] level data from the studied patient.  It is unclear how the population level data for the health indicators can be from the studied patient and therefore, the metes and bounds of the claims cannot be determined. For purposes of examination, the training data will be interpreted to be from population of patients.
The term “easily measured” in claim 18 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-10 and 14-20 fall within the statutory category of an apparatus or system.  Claims 11-12 fall within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, and 11-12, the limitations of obtain a set of health indicators from a large set of health indicators that are predictive of heart failure, obtain patient data representing measurements of the select set of health indicators from a patient, retrieve a classifier, obtain a classification of the occurrence or degree of heart failure for the patient, and generate output data representing the classification of the occurrence or degree of heart failure for the patient, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components.  That is, other than reciting a memory and processor to execute the steps nothing in the claim elements preclude the steps from being activity which is certain methods of organizing human activity.  The steps of obtaining a set of health indicators, obtaining patient data, retrieving a classifier, obtaining a classification of the occurrence or degree of heart failure and generating output data representing classification of occurrence of heart failure are concepts which are managing personal behavior, relationships, or interactions between people for diagnosis or monitoring of heart failure patients. For example, obtaining health indicators, obtaining measurements of health indicators of a patient is accomplished by interactions between people to obtain the measurement from a patient/person.  Retrieving a classifier, obtaining a classification, and generating an output fall into the abstract idea grouping of certain methods of organizing human activity, as per the October 2019 Update on Subject Matter Eligibility, the sub-groupings encompass both activity of a single person and activity that involves multiple people, and certain activity between a person and a computer falls within certain methods of organizing human activity grouping. The steps involve a person interacting with a computer to carry out the elements.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas. When considered as a whole, the steps amount to diagnosis or monitoring of heart failure patients which is an interaction between a healthcare provider and patient, where the healthcare provider is carrying out routine patient care. The steps of obtaining a classification of the occurrence or degree of heart failure by applying the classifier to the data and generating an output of the classifier can also fall into the grouping of mathematical concepts as mathematical relationships and calculations can be used to carry out the applying and generating the output of the applying step.  As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a memory and a processor, computer readable medium, and a computer program.  The memory, processor, computer readable medium and computer program in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims also recite the additional elements of applying a classifier to the patient data which amounts to mere instructions to apply the exception because, as per MPEP 2106.05(f)(2), the courts have found that a mathematical algorithm applied on a general purpose computer does not more than merely invoke computer as a tool to perform an existing process.  The classifier is not specified as more than a commonplace algorithm because it is recited at a very high level of generality. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim includes a description of the classifier as being trained on training data, wherein each sample of the training data represents the measurements of health indicators of a studied patient and has a label indicating an occurrence or degree of heart failure of the studied patient which is not a functional limitation, but rather a description of the classifier itself and thus does not integrate the abstract idea into a practical application. Similarly, the description of the health indicators and patient data as comprising fatigue level, orthopnea, dyspnea, and oxygen saturation and the training data including population level data for these same indicators is not a functional limitation but rather a description of the data.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a memory and processor, computer readable medium, and a computer program to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system comprising memory comprising instructions and classifier data and processor to execute the instructions is recited at a high level of generality and are recited as generic computer components as embodied in a single device such as a laptop, desktop, mobile device, etc. comprising a microprocessor and memory such as RAM or Flash, etc. (Specification, Page 14), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception. The additional elements of computer readable medium and computer program are described at a high level as memory devices, optical storage devices, servers, etc. (Specification, Page 20), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of applying a classifier to the patient data which is well-understood, routine and conventional because it is claimed in a merely generic manner and includes performing repetitive calculations, which as per MPEP 2106.05(d)(II), has been found by the courts to well-understood, routine and conventional functions. The claims also include retrieving classifier from memory which does not provide significantly more because it is also well-understood, routine and conventional activity in the field of data management, as per MPEP 2106.05(d)(II), (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-10 and 14-20 add further limitations which are also directed to an abstract idea.  For example, Claim 2 recites determining a measurement of fatigue level, orthopnea, dyspnea of the patient based on answers provided to questions which is directed to a mental process because it can be accomplished using human evaluation, judgement, opinion and observation.  The claim also includes the elements of a user input interface and display output interface which are general purpose computing components applying the abstract idea, which amounts to mere instructions to apply the exception.  The claim includes insignificant extra-solution activity including receiving user input data and providing display data which are mere data gathering and data outputting.  Claim 3 includes obtaining measurement of oxygen saturation which, similar to the independent claims, recites certain methods of organizing human activity.  Claim 4 includes a description of the classifier, which does not provide additional elements and thus is directed to the same abstract idea as the independent claims.  Claim 17 includes providing an interpretation of answers to questions and to translate answers to the measurement values which falls into certain methods of organizing human activity because interpreting answers to medical values is part of physician diagnosing patients involving interaction between people.  Claim 18 includes measuring health indicators in an outpatient setting for diagnosis of heart failure without laboratory tests or examination which also falls into the category of certain methods of organizing human activity because measuring health indicators is an interaction between people.  Claim 5-10, 14-16 and 19-20 recite elements which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claims.  Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Stolpe et al. (US 2017/0147773 A1), hereinafter Van De Stolpe, in view of Shariff et al. (US 2016/0302671 A1), hereinafter Shariff.
As per Claims 1 and 12, Van De Stolpe discloses a system for computer aided diagnosis or monitoring of heart failure patients ([0025] predict likelihood that person will sustain heart failure), the system comprising:
non-transitory computer-readable medium ([0105] non-transitory storage media that electronically stores information);
a memory comprising instruction data representing a set of instructions (computer program), and classifier data representing a classifier ([0068] electronic storage medium storing instructions, [0026-0027] prediction models are stored in model database, see Fig. 1, 132);  10
a processor configured to communicate with the memory and to execute the set of instructions ([0068] processing device including a processor to execute instructions stored on electronic storage medium), wherein the set of instructions, when executed by the processor, cause the processor to: 
obtain a select set of health indicators from a large set of health indicators that are predictive of heart failure, the select set of health indicators comprising: fatigue level, orthopnea, dyspnea ([0033] data input variables input for predicting health status of a person include orthopnea, dyspnea, fatigue), and oxygen saturation of the patient ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation);
obtain patient data representing measurements of the select set of health indicators from a patient ([0027] obtain health information associated with an individual where health information indicates measurements of the individual, [0028] health information obtained from health monitoring devices including measurements from sensors, [0029] health information obtained via manual input including measurement of observable heart failure, see fig. 12 obtain health information associated with an individual), so as to obtain patient fatigue level data, patient orthopnea data, patient dyspnea data, patient oxygen saturation data of the patient ([0050] obtain health information from a patient using measuring devices including measurement of oxygen saturation, [0051] collecting patient observables to quantify patient symptoms, [0046] observables are obtained for a patient including orthopnea, dyspnea, fatigue, [0033] where data input for a patient include fatigue, orthopnea, and dyspnea); 
retrieve the classifier, i.e. model, from the memory ([0026-0027] prediction models are stored in model database, obtain prediction model from database based on type of prediction, i.e. heart-failure predictions, see Fig. 12, obtain a prediction model); 
apply the model to the patient data, including the patient fatigue level data, the patient orthopnea data, the patient dyspnea data, and the patient oxygen saturation data, to obtain an indication of the occurrence of heart failure for the patient ([0025] use personalized prediction model to determine likelihood that person will have heart failure, see Fig. 12 predict status of organ, i.e. heart, based on health information of patient, [0040] prediction model based on non-individual-specific prediction model and health information associated with the individual, i.e. apply patient health data to the model, [0045] set of health measurements may comprise a number of types of measurements and subset may comprise fewer types of measurements, i.e. apply subset of selected health data of the patient, where the data input variables comprise only some of the data input variables, [0033]/[0046] where data input for a patient include fatigue, orthopnea, and dyspnea, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation); and  25
generate output data representing the classification of the occurrence or degree of heart failure of the patient ([0056] based on the personalized predication model generate a determination as to the heart failure patient and output of the prediction model is the probability of heart failure, i.e. classification, and is provided to patient or other individual, [0077-0078] prediction model generates a prediction of health status of individual, predicted health status of the patient is presented via an output device, see Fig. 7, 710; Fig. 8, 804-806).
However, Van De Stolpe may not explicitly disclose the following which is taught by Shariff: the classifier is 20trained on training data (Abstract algorithm trained using data from other individuals who are sick/healthy), wherein each sample of the training data represents the measurements of the same select set of health indicators, of a studied patient ([0028] algorithm trained using training data which includes physiological data generated by the sensors from a population of individuals different from the studied patient, where the data of the population includes records with heart rate/respiration rate value, whereas per Van De Stolpe the values are fatigue, orthopnea, dyspnea and oxygen saturation) and has a label indicating an occurrence or degree of heart failure of the studied patient ([0054] population data are training data and are labeled representing patient as health or sick, i.e. occurrence of health state which as per Van De Stolpe is heart failure),
the training data including population level data, from the studied patient ([0054] physiological data used as training data may be population data from a plurality of individuals, where the physiological data as per Van De Stolpe is fatigue, orthopnea, dyspnea and oxygen saturation);
wherein the patient data is different from the training data on which the classifier is trained on ([0028] training data for use to train algorithm includes data from population of individuals who are different from the individual wearing the wearable electronic device, [0054] physiological data used as training data is population data from plurality of individuals classified as healthy/sick);
the model is a classifier which obtains a classification of the occurrence or degree of health status of patient ([0047] applying classification model to physiological data returns probability that physiological data belongs to class of a health state, i.e. health, ambiguous or sick, where healthy versus sick reads on the occurrence of heart failure versus no occurrence of heart failure);
output data indicating health status represents the classification ([0048] send notification of the classification of the patient health status to output component, also [0050] report health state classification to electronic device).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a generating a classifier model to predict a health status of an organ being trained on training data representing physiological measurements from a population of patients different from the studied patient from Shariff with the known system of applying patient data to a classifier algorithm to predict a patient’s occurrence of heart failure using a subset of physiological data including fatigue, orthopnea, dyspnea and oxygen saturation from Van De Stolpe in order to predict when a person is likely to have a change in health status before it happens and proactively take actions to maintain health (Shariff [0003]).
As per Claim 2, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Van De Stolpe also teaches 
a user input interface configured to receive user input data from a user input device operable by a user ([0028] health information obtained from health monitoring devices including measurements from sensors, [0029] health information obtained via manual input at a user device such as a computer, etc., including measurement of observable heart failure); and  30
a display output interface configured to provide display the output data to a display to visualize output of the system ([0077-0078] prediction model generates a prediction of health status of individual, predicted health status of the patient is presented via an output device including a display screen); (SUBSTITUTE SPECIFICATION) and 
wherein the processor is configured to communicate with the user input interface and the display output interface (see Fig. 1 input from health monitoring device, output to user device, communicate through network to processor/server), 
wherein the set of instructions, when executed by the processor, cause the processor to: 
using the user input interface and the display output interface, establish 5a user interface which enables a user to provide information indicative of at least one of the fatigue level, the orthopnea and the dyspnea of the patient by providing answers to one or more onscreen questions ([0051] observable data provided to the system via a questionnaire as direct input of quantified patient symptom values via a user device including fatigue, orthopnea of the person); 
using a rule-based system, determine a respective one of the measurement of the fatigue level, the measurement of the orthopnea and the measurement of 10the dyspnea of the patient based on the answers provided to the one or more onscreen questions (observables are provided via answers to a questionnaire, the measurement entered as a quantified severity of the symptoms including fatigue, orthopnea, dyspnea, where the measurement is determined from the answers entered).
As per Claim 3, Van De Stolpe and Shariff discloses the limitations of Claim 2.  Van De Stolpe also teaches an interface to a measurement device for obtaining the measurement of the oxygen saturation of the 15patient ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation, [0028] health monitoring device, i.e. saturation measurement device, obtains measurements and provides to the computer system over a network, see Fig. 1, 150).
As per Claim 4, Van De Stolpe and Shariff discloses the limitations of Claim 3.  Van De Stolpe also teaches the system is configured for computer aided diagnosis, wherein the select set of 20health indicators further comprises the beating frequency of the patient ([0033] data input variables include beating heart frequency). 
However, Van De Stolpe may not explicitly disclose the following which is taught by Shariff:  the classifier is trained using the occurrence of heart failure as label for each training sample ([0028] algorithm trained using training data which includes past physiological data collected from the individual which is stored, [0054] past records of the patient are training data and are labeled representing patient as health or sick, i.e. occurrence of health state which as per Van De Stolpe is heart failure).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a classifier model being trained on training data representing measurement of a studied patient from Shariff with the known system of using a classifier algorithm to predict a patient’s occurrence of heart failure from Van De Stolpe in order to predict when a person is likely to have a change in health status before it happens and proactively take actions to maintain health (Shariff [0003]).
As per Claim 5, Van De Stolpe and Shariff discloses the limitations of Claim 4.  Van De Stolpe also teaches the select set of health indicators consists of the fatigue, the orthopnea, the dyspnea ([0033] data input variables input for predicting health status of a person include orthopnea, dyspnea, fatigue), oxygen saturation ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation) and the beating frequency of the patient ([0033] data input variables include beating heart frequency).
As per Claim 6, Van De Stolpe and Shariff discloses the limitations of Claim 4.  Van De Stolpe also teaches the select set of health indicators further comprises, at the most, one or more of: estimated glomerular filtration rate of the patient ([0032] glomerular filtration rate is an input variable for the predication model, i.e. health indicator), gamma-glutamyl transpeptidase level of the patient ([0033] data input variables include gamma-glutamyl transpeptidase); and pleural fluid of the patient ([0050] health information obtained includes measurement of pleurafluid).
As per Claim 7, Van De Stolpe and Shariff discloses the limitations of Claim 3.  Shariff also teaches the system is configured for computer aided monitoring, and wherein the classifier is trained using the degree of heart failure as label for each training sample([0028] algorithm trained using training data which includes past physiological data collected from the individual which is stored, [0054] past records of the patient are training data and are labeled representing patient as health or sick, i.e. occurrence of health state which as per Van De Stolpe is heart failure).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a classifier model being trained on training data representing measurement of a studied patient from Shariff with the known system of using a classifier algorithm to predict a patient’s occurrence of heart failure from Van De Stolpe in order to predict when a person is likely to have a change in health status before it happens and proactively take actions to maintain health (Shariff [0003]).
As per Claim 8, Van De Stolpe and Shariff discloses the limitations of Claim 7.  Van De Stolpe also teaches the select set of health indicators consists of the fatigue level, the orthopnea, the dyspnea ([0033] data input variables input for predicting health status of a person include orthopnea, dyspnea, fatigue), and oxygen saturation of the patient ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation).
As per Claim 9, Van De Stolpe and Shariff discloses the limitations of Claim 7.  Van De Stolpe also teaches the select set of health 10indicators further comprises, at the most, one or more of: estimated glomerular filtration rate of the patient ([0032] glomerular filtration rate is an input variable for the predication model, i.e. health indicator); urea level of the patient ([0033 data input variables include urea nitrogen levels); pleura fluid of the patient; and size of prominent neck veins of the patient ([0050] health information obtained includes measurement of pleurafluid and measurement of prominent neck veins).
As per Claim 10, Van De Stolpe discloses a workstation or server comprising the system (see Fig. 1, 102 server comprising the subsystems, [0020] server comprises the subsystems and other components, [0021] operations performed by  components of the server) according to Claim 1 which are taught by the combination of Van De Stolpe and Shariff as per the citations in Claim 1 above.
As per Claim 11, Van De Stolpe discloses a non-transitory computer readable medium ([0105] non-transitory storage media that electronically stores information) and having as input measurements of a select set of health indicators of a patient ([0027] obtain health information associated with an individual where health information indicates measurements of the individual, [0028] health information obtained from health monitoring devices including measurements from sensors, [0029] health information obtained via manual input including measurement of observable heart failure), comprising fatigue level, orthopnea, dyspnea, and oxygen saturation ([0040] prediction model based on non-individual-specific prediction model and health information associated with the individual, i.e. apply patient health data to the model, [0045] set of health measurements may comprise a number of types of measurements and subset may comprise fewer types of measurements, i.e. apply subset of selected health data of the patient, where the data input variables comprise only some of the data input variables, [0033]/[0046] where data input for a patient include fatigue, orthopnea, and dyspnea, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation), so as to obtain patient fatigue level data, patient orthopnea data, patient dyspnea data, patient oxygen saturation data of the patient ([0050] obtain health information from a patient using measuring devices including measurement of oxygen saturation, [0051] collecting patient observables to quantify patient symptoms, [0046] observables are obtained for a patient including orthopnea, dyspnea, fatigue, [0033] where data input for a patient include fatigue, orthopnea, and dyspnea); 
and as output a label indicating an occurrence or degree of heart failure of the patient ([0056] based on the predication model generate a determination as to the heart failure of the patient and output of the prediction model is the probability of heart failure, i.e. classification, and is provided to patient or other individual, [0077-0078] prediction model generates a prediction of health status of individual, predicted health status of the patient is presented via an output device, see Fig. 7, 710; Fig. 8, 804-806), 
the select set of health indicators comprising fatigue level, orthopnea, dyspnea ([0033] data input variables input for predicting health status of a person include orthopnea, dyspnea, fatigue), and oxygen saturation of the patient ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation).
However, Van De Stolpe may not explicitly disclose the following which is taught by Shariff:  stored data representing a classifier trained on training data ([0028] algorithm trained using training data which includes past physiological data collected from the individual which is stored);
each sample of the training data represents measurements of the same select set of health indicators of a studied patient ([0028] algorithm trained using training data which includes physiological data generated by the sensors from a population of individuals different from the studied patient, where the data of the population includes records with heart rate/respiration rate value, whereas per Van De Stolpe the values are fatigue, orthopnea, dyspnea and oxygen saturation) and has a label indicating an occurrence or degree of heart failure of the studied patient ([0054] population data are training data and are labeled representing patient as health or sick, i.e. occurrence of health state which as per Van De Stolpe is heart failure),
the training data including population level data, from the studied patient ([0054] physiological data used as training data may be population data from a plurality of individuals, where the physiological data as per Van De Stolpe is fatigue, orthopnea, dyspnea and oxygen saturation);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a generating a classifier model to predict a health status of an organ being trained on training data representing physiological measurements from a population of patients different from the studied patient from Shariff with the known system of applying patient data to a classifier algorithm to predict a patient’s occurrence of heart failure using a subset of physiological data including fatigue, orthopnea, dyspnea and oxygen saturation from Van De Stolpe in order to predict when a person is likely to have a change in health status before it happens and proactively take actions to maintain health (Shariff [0003]).
As per Claim 14, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Van De Stolpe teaches occurrence of heart failure as the health status ([0025] predict likelihood that person will sustain heart failure).
Van De Stolpe may not explicitly disclose the following which is taught by Shariff: also teaches the classification of the occurrence of health status of an organ for the patient also includes a binary classification whether there is a “heart failure” or there is “no heart failure” ([0046] model/classifier assigns new examples, i.e. patient data applied to classifier, into one category or the other, binary linear classifier). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a generating a classifier model to predict a binary classification of health status of an organ from Shariff with the known system of applying patient data to a classifier algorithm to predict a patient’s occurrence of heart failure using a subset of physiological data including fatigue, orthopnea, dyspnea and oxygen saturation from Van De Stolpe in order to predict when a person is likely to have a change in health status before it happens and proactively take actions to maintain health (Shariff [0003]).
As per Claim 15, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Van De Stolpe also teaches the classification of the occurrence of heart failure for the patient is expressed as a likelihood of heart failure or confidence in the classification ([0031] prediction comprises a likelihood patient will sustain heart failure) 
As per Claim 16, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Van De Stolpe also teaches prediction of a health event where the event is heart failure (Van de Stolpe [0025] prediction model of sustaining an event as heart failure).
However, Van De Stolpe may not explicitly disclose the following which is taught by Shariff: the classification of degree of event/condition for the patient is expressed on a scale indicating severity of the heart failure ([0065] classify patient into groups based on severity of condition, i.e. high fever, low fever).
As per Claim 17, Van De Stolpe and Shariff discloses the limitations of Claim 2.  Van De Stolpe also teaches the rule-based system is configured to provide an interpretation of the answers to one or more onscreen questions and to translate the answers to one or more onscreen questions to the respective one of the measurement of the fatigue level, the measurement of the orthopnea, and the measurement of the dyspnea of the patient, and wherein the rule-based system includes heuristically designed rules or an expert system ([0046] physician reviews the observables for a patient including measurements of health values with respect to fatigue, dyspnea, orthopnea and interprets the information to translate by assigning a score of 1-10 to the observable, [0051] the observables may be entered into a device as response to a questionnaire, i.e. onscreen questions).
As per Claim 18, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Van De Stolpe also teaches the select set of health indicators are configured to be easily measured in an outpatient setting and to enable the diagnosis of heart failure without the use of laboratory tests and/or without requiring examination at a General Practitioner's clinic ([0079-0081] measurements of an individual are obtained at a health monitoring device using sensors from a remote location, [0006] health monitoring devices include insertable cardiac monitors, heart rate trackers, saturation measurement devices, etc., see also [0020-0021], [0028], [0029] health monitoring device is also a user device including smartphone).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Stolpe (US 2017/0147773 A1), in view of Shariff (US 2016/0302671 A1), in view of Reddy et al. (US 2014/0108042 A1), hereinafter Reddy.
As per Claim 19, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Van De Stolpe may not explicitly disclose the following which is taught by Shariff: the training of the classifier is performed using the training data of a balanced number of the studied patients with and without heart failure ([0063] set of training data is from a plurality of individuals other than the patient who are classified as healthy and set of individuals other than the patient who are sick, i.e. with and without heart failure, [0078-0079] training datasets were collected for healthy and sick patients and split into balanced subsets, [0115-0116]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a generating a classifier model to predict a health status of an organ being trained on training data representing physiological measurements from a population of patients different from the studied patient from Shariff with the known system of applying patient data to a classifier algorithm to predict a patient’s occurrence of heart failure using a subset of physiological data including fatigue, orthopnea, dyspnea and oxygen saturation from Van De Stolpe in order to predict when a person is likely to have a change in health status before it happens and proactively take actions to maintain health (Shariff [0003]).
Van De Stolpe and Shariff may not explicitly disclose the following which is taught by Reddy: the studied patient may include two or more studied patients (Abstract determining risk of health event for plurality of patients by applying disease model, also see [0003] ). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a prediction model to determine health status of a plurality of patients from Reddy with the known method of predicting health status with regards to heart failure for a patient using a classification model of Van De Stolpe and Shariff in order to provide preventative care for a population and reducing costs (Reddy [0002]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Stolpe (US 2017/0147773 A1), in view of Shariff (US 2016/0302671 A1), in view of Reddy (US 2014/0108042 A1), further in view of Zhang et al. (WO 2006/109086 A2), hereinafter Zhang.
As per Claim 20, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Van De Stolpe and Shariff may not explicitly disclose the following which is taught by Reddy: the studied patient may include two or more studied patients (Abstract determining risk of health event for plurality of patients by applying disease model, also see [0003] ). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a prediction model to determine health status of a plurality of patients from Reddy with the known method of predicting health status with regards to heart failure for a patient using a classification model of Van De Stolpe and Shariff in order to provide preventative care for a population and reducing costs (Reddy [0002]).
However, Van De Stolpe, Shariff and Reddy may not explicitly disclose the following which is taught by Zhang: wherein the training of the classifier is performed using the training data of a balanced number of the studied patients with different severities of heart failure (Page 20, line29-33 balance the size of data sets where the groups are sensitive and resistant samples, i.e. different severity of disease, Page 22 line 22-29 training sets balanced in number between resistant and sensitive, i.e. severity level). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using balanced training sets of severity of health event from Zhang with the known concept of training a classification model using training sets of population data from Van De Stolpe, Shariff and Reddy in order to avoid overfitting of the model to generate accurate predications (Zhang Page 22, line 26).
Response to Arguments
Applicant’s arguments, see Page 9, “Claim Objection”, filed 04/15/2022 with respect to claims 1-2 have been fully considered and they are persuasive.  The objection of 01/10/2022 has been withdrawn. 
Applicant’s arguments, see Page 9, “Claim Rejection - 35 U.S.C. 101”, filed 04/15/2022 with respect to claims 11-12 with regards to Claims 11-12 not being directed to a statutory category have been fully considered and they are persuasive. The claims have been determined to fall into one of the four statutory categories.  However, they remain rejected as directed to an abstract idea.  
Applicant’s arguments, see Pages 9-18, “Claim Rejection - 35 U.S.C. 101”, filed 04/15/2022 with respect to claims 1-12 have been fully considered but they are not persuasive. 
Applicant argues that the present application is directed to simple and accurate classification of the occurrence or degree of heart failure of the patient based on the selected set of health indicators and that diagnosis or monitoring heart failure of a patient may not always be easy to carry out and is expensive and requires significant expertise.  Applicant further argues that the present application is accurate and less complex to perform because it uses a select set of health indicators.  Examiner notes that regardless of which health indicators are selected for use in diagnosing heart failure in a patient, the limitations of the claims recite steps which are followed such as following rules or instructions to diagnose a patient which falls into the abstract grouping of certain methods of organizing human activity.  The use of a computer to aid in the diagnosis or monitoring of the patient amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(2), in which simply adding a general purpose computer to an abstract idea does not integrate the abstract idea into a practical application or provide significantly more.  In the present claims, the abstract idea of diagnosing or monitoring heart failure patients by obtaining health indicators, patient data representing measurements of the health indicators, retrieving a classifier which has been trained using training data of the health indicators, obtaining a classification of the occurrence or degree of heart failure and generating output of the classification of occurrence or degree of heart failure of the patient is applied to a general purpose computer to achieve the output which is the diagnosis of the patient as the occurrence or degree of heart failure.  
Applicant argues that the present claims provide an improvement to the accuracy of the result of the classification of the occurrence or degree of heart failure for the patient.  Applicant illustrates the improved accuracy of the result of the classifier based on the use of the selected health indicators.  Applicant further argues that the selected set of health indicators are convenient to use, less complex, and less expensive for the patient and the healthcare provider because they are easy to measure and enable the diagnosis of heart failure without laboratory tests or examination.  Examiner respectfully disagrees that improved accuracy of the classifier or the collection of data being easier or less expensive has any effect on whether the claims are directed to an abstract idea. The claims do not include any steps of collecting the data which is used to classify the patient.  The claims recite obtaining data at a high level of generality in which it can be obtained in any manner.  Even so, the obtaining of data from a patient and from a set of indicators is a personal interaction which falls into the abstract grouping of certain methods of organizing human activity which recites an abstract idea. 
Applicant argues that simple and accurate classification of the occurrence or degree of heart failure of the patient is not certain methods of organizing human activity because it is not described by any of the enumerated activities of the 2019 PEG.  Examiner respectfully disagrees.  The classification of the occurrence or degree of heart failure of the patient is an activity which is a fundamental activity of a cardiac healthcare provider as an interaction between a patient and the healthcare provider by following rules and instructions in order to determine the classification by the provider. Therefore, the claims recite an abstract idea.
Applicant argues that the present claims integrate the abstract idea into a practical application because the claims contain an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Specifically, Applicant argues that the claims recite elements through obtaining and use of specific type of data used in the practical application.  Examiner respectfully disagrees that obtaining and using specific type of data is sufficient to integrate the abstract idea into a practical application.  Obtaining data and analyzing the data to generate a classification of the patient is part of the abstract idea itself and not considered additional elements for analysis under Prong Two of Step 2A. 
Applicant argues that the present claims provide significantly more than the abstract idea because an additional element is not well-understood, routine and conventional. Specifically, Applicant argues that simple and accurate classification of the occurrence or degree of heart failure of a patient based on the select health indicators provides significantly more.  As described above, the limitations of the claims which amount to classification of the occurrence or degree of heart failure of a patient is the abstract idea itself and thus not analyzed as to whether it is well-understood, routine and conventional in Step 2B.  The alleged improvements in accuracy, cost and complexity also do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  As per MPEP 2106.05(f)(2), claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate the abstract idea into a practical application or provide an inventive concept. Any improvement to the abstract idea is merely that, an improvement to the abstract idea itself. No matter  how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.
Applicant’s arguments, see Pages 18-21, “Claim Rejection - 35 U.S.C. 103”, filed 04/15/2022 with respect to claims 1-12 have been fully considered but they are not persuasive.
Applicant argues that the combination of Van De Stolpe and Shariff do not teach the limitations of Claims 1, 11 and 12.  Examiner respectfully disagrees. Applicant argues the combination of references fails to disclose, teach, or suggest that the classifier is trained on training data, each sample of the training data represents measurements of the same select set of health indicators, including fatigue level, orthopnea, dyspnea, and oxygen saturation, of a studied patient and has a label indicating occurrence or degree of heart failure of the patient, the training data including population level data.  Examiner notes that the combination of Van De Stolpe and Shariff teach these limitations.  As per the rejection above, Van De Stolpe discloses using a classification model to apply patient data including a subset of physiological data which includes fatigue, orthopnea, dyspnea and oxygen saturation, to determine the patient’s classification of heart failure.  Shariff discloses training a classifier to determine the status of a patient’s organ, i.e. the heart, using population training data of a subset of physiological data using population data which is different from the patient data.  The combination of the references teaches the limitations of the claims.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments, see Page 21, “Newly Added Claims”, filed 04/15/2022 with respect to claims 14-20 have been fully considered but they are not persuasive. The claims are rejected as per the rejections outlined in the office action above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Shouldice (US 2020/0297955 A1) teaches management of congestive heart failure by obtaining a person’s physiological data and predicting deviation from normal, i.e. occurrence or degree of heart failure.
Arati Inamdar (Inamdar, Arati A, and Ajinkya C Inamdar. “Heart Failure: Diagnosis, Management and Utilization.” Journal of clinical medicine vol. 5,7 62. 29 Jun. 2016, doi:10.3390/jcm5070062) teaches classifying a patient using a classifier applied to particular patient data to determine level of heart failure where patient is classified into level of severity of heart failure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/Primary Examiner, Art Unit 3626